

IRREVOCABLE POWER OF ATTORNEY


KNOW ALL MEN BY THESE PRESENTS, in order to secure performance of certain
obligations born by the shareholders of Fujian Jinjiang Chendai Ailibao Shoes &
Clothes Co., Ltd (the “Company”) (the “Principals”), each Principal hereby makes
and executes this Irrevocable Power of Attorney (this “POA”).


Each Principal hereby irrevocably and to the fullest extent permitted by law
appoints and authorizes Lam Mei Ying (the “Attorney”) or any of authorized
representatives authorized by each Principal as its agent with full power of
substitution or resubstitution, to the full extent of each of the Principals’
rights with respect to his or her entire equity interest of company’s voting
equity (the “Equity”).


Upon execution hereof, all prior POAs issued by each Principal with respect to
any of the Equity are hereby irrevocably revoked, and each Principal hereby
warrants that no subsequent POAs will be issued with respect to any of the
Equity.  This POA is irrevocable, coupled with interest granted in connection
with the Equity and shall be continuously valid from the date of execution of
this POA, so long as the Principals are the shareholders of the Company.


The Attorney appointed by this POA is empowered, and may exercise this POA, to
vote all of the Equity at any meeting or in any other circumstance, upon which
the vote or other action of the holders of the Equity is sought, at any time
during the term of this POA,.


As a condition to the authorization hereunder, the Attorney shall be the person
nominated by AILIBAO (FUJIAN) MARKETING MANAGEMENT CO.,LTD and such
authorization shall be approved by AILIBAO (FUJIAN) MARKETING MANAGEMENT
CO.,LTD. This POA shall become void once AILIBAO (FUJIAN) MARKETING MANAGEMENT
CO.,LTD issues a written notice of removal of the Attorney. The Principals will
appoint and empower other persons designated by AILIBAO (FUJIAN) MARKETING
MANAGEMENT CO.,LTD, with full power of substitution and resubstitution, to the
full extent of each of the Principals’ rights set forth hereinbefore.  In
furtherance of the foregoing, the Principals will issue a new POA in the form
and substance of this POA.


This POA shall be binding upon all senior management, directors, attorneys,
assigns and successors of each Principal.


IN WITNESS WHEREOF, the undersigned has executed this POA on 18 November, 2010.

 

--------------------------------------------------------------------------------

 

[Signature Page to the Business Operations Agreement]


Principals


Ding Baojian


/s/ DING Baojian



Ding Baofu
 
/s/ DING Baofu

 
Ding Changming


/s/ DING Changming



Attorney


Name: Lam Mei Ying


/s/ LAM Mei Ying

 
 

--------------------------------------------------------------------------------

 